[Cite as State v. Ozevin, 2013-Ohio-1386.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             CLERMONT COUNTY




STATE OF OHIO,                                      :

        Plaintiff-Appellee,                         :     CASE NO. CA2012-06-044

                                                    :          OPINION
    - vs -                                                      4/8/2013
                                                    :

ERDEL OZEVIN,                                       :

        Defendant-Appellant.                        :



    CRIMINAL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                         Case No. 2011CR01073



D. Vincent Faris, Clermont County Prosecuting Attorney, Judith A. Brant, 76 South Riverside
Drive, 2nd Floor, Batavia, Ohio 45103, for plaintiff-appellee

William J. Rapp, Joshua R. Crousey, One East Main Street, Amelia, Ohio 45102, for
defendant-appellant



        HENDRICKSON, P.J.

        {¶ 1} Defendant-appellant, Erdel Ozevin, was convicted of aggravated burglary and

kidnapping in the Clermont County Court of Common Pleas. Appellant argues on appeal that

these offenses should have been merged for sentencing. We agree. Under the facts and

circumstances of this case, aggravated burglary and kidnapping are allied offenses of similar

import that should have been merged under R.C. 2941.25. Consequently, we remand this
                                                                      Clermont CA2012-06-044

case for a new sentencing hearing after the state selects which allied offense to pursue.

       {¶ 2} On December 21, 2011, appellant was indicted by a grand jury on five counts,

including aggravated burglary, attempted murder, kidnapping, felonious assault, and

possessing criminal tools. The counts regarding attempted murder and felonious assault

were dismissed and appellant pled guilty to the remaining charges.               The counts for

aggravated burglary and possessing criminal tools merged. Consequently, appellant was

only convicted of aggravated burglary in violation of R.C. 2911.11(A)(1) and kidnapping in

violation of R.C. 2905.01(B)(2).

       {¶ 3} Prior to sentencing, the trial court gave the state the opportunity to provide

additional evidence though testimony of the victim. The state declined to do so. At the plea

hearing, specific facts were read into the record. A summary of these specific facts follow,

with any facts disputed by appellant omitted. Appellant stealthily entered the victim's home

while she was away. As the victim entered the dark laundry room from her garage, appellant

attacked the victim by placing a plastic bag over her head. A struggle ensued whereby

appellant struck the victim in the face and body, and attempted to bind her legs with duct

tape. In retaliation, the victim clawed at appellant's face, tried to fight him off, and bit him in

the hand. Meeting such resistance, appellant fled the scene. Appellant left behind multiple

zip ties, a large black canvas bag, a large black shroud, and other miscellaneous items.

       {¶ 4} Appellant was sentenced to seven years in prison on the aggravated burglary

charge. Additionally, appellant was sentenced to five years in prison for kidnapping. Both

were to run consecutively for an aggregate 12-year prison term.

       {¶ 5} Appellant now appeals and asserts one assignment of error for review.

       {¶ 6} Assignment of Error No. 1:

       {¶ 7} THE TRIAL COURT ERRED BY IMPOSING MULTIPLE, CONSECUTIVE

SENTENCES FOR ALLIED OFFENSES OF SIMILAR IMPORT.
                                                -2-
                                                                   Clermont CA2012-06-044

       {¶ 8} Appellant argues that he should not have been convicted of both aggravated

burglary and kidnapping because they were committed with the same act and the same

animus. Appellant asserts that with the actions of entering the victim's home, attempting to

restrain her, scaring her, and fleeing, he committed both aggravated burglary and kidnapping.

We agree.

       {¶ 9} R.C. 2941.25, Ohio's multiple-count statute, prohibits the imposition of multiple

punishments for the same criminal conduct. State v. Brown, 12th Dist. No. CA2009-05-142,

2010-Ohio-324, ¶ 7. The statute provides:

              (A) Where the same conduct by defendant can be construed to
              constitute two or more allied offenses of similar import, the
              indictment or information may contain counts for all such
              offenses, but the defendant may be convicted of only one.

              (B) Where the defendant's conduct constitutes two or more
              offenses of dissimilar import, or where his conduct results in two
              or more offenses of the same or similar kind committed
              separately or with a separate animus as to each, the indictment
              or information may contain counts for all such offenses, and the
              defendant may be convicted of all of them.

       {¶ 10} In State v. Johnson, 128 Ohio St. 3d 153, 2010-Ohio-6314, the Ohio Supreme

Court established a two-part test to determine whether offenses are allied offenses of similar

import under R.C. 2941.25. State v. Craycraft, 12th Dist. Nos. CA2009-02-013 and CA2009-

02-014, 2011-Ohio-413, ¶ 11. Courts must first determine whether it is possible to commit

one offense and commit the other with the same conduct. Johnson at ¶ 48; State v.

McCullough, 12th Dist. Nos. CA2010-04-006 and CA2010-04-008, 2011-Ohio-992, ¶ 14. In

making this determination, it is not necessary that the commission of one offense would

always result in the commission of the other, but instead, the question is simply whether it is

possible for both offenses to be committed by the same conduct. Johnson at ¶ 48; Craycraft

at ¶ 11.

       {¶ 11} If it is found that the offenses can be committed by the same conduct, the court
                                              -3-
                                                                      Clermont CA2012-06-044

must then determine "whether the offenses were committed by the same conduct, i.e., 'a

single act, committed with a single state of mind.'" Johnson at ¶ 49, quoting State v. Brown,

119 Ohio St. 3d 447, 2008-Ohio-4569, ¶ 50.             If both questions are answered in the

affirmative, the offenses are allied offenses of similar import and must be merged. Johnson

at ¶ 50; State v. Roy, 12th Dist. No. CA2009-11-290, 2011-Ohio-1992, ¶ 11. However, if the

commission of one offense will never result in the commission of the other, "or if the offenses

are committed separately, or if the defendant has separate animus for each offense, then,

according to R.C. 2941.25(B), the offenses will not merge." Johnson at ¶ 51; Craycraft at ¶

11-12; Roy at ¶ 11.

       {¶ 12} First, the state concedes, and we agree, that is possible to commit the offenses

of aggravated burglary and kidnapping with the same conduct. In this case, aggravated

burglary is trespassing by force, stealth, or deception in an occupied structure with the

purpose to commit within the structure a criminal offense and inflicting, attempting to inflict, or

threatening to inflict physical harm on another. See R.C. 2911.11(A)(1). Kidnapping is

knowingly restraining another person's liberty by force, threat, or deception under

circumstances that create a substantial risk of serious physical harm to the victim. See R.C.

2905.01(B)(2). Harm or attempting harm to a victim to complete an aggravated burglary can

be caused by same conduct used to forcibly restrain another person. Accordingly, it is

certainly possible to commit both aggravated burglary and kidnapping with the same conduct.

       {¶ 13} Now we must determine whether appellant committed the offenses with the

same conduct, i.e., a single act and a single state of mind. In State v. Logan, 60 Ohio St. 2d
126 (1979), paragraph one of the syllabus, in establishing whether kidnapping and another

offense of the same or similar kind are committed with a separate animus, the Ohio Supreme

Court adopted the following guidelines:

              Where the restraint or movement of the victim is merely
                                                -4-
                                                                      Clermont CA2012-06-044

              incidental to a separate underlying crime, there exists no
              separate animus sufficient to sustain separate convictions;
              however, where the restraint is prolonged, the confinement is
              secretive, or the movement is substantial so as to demonstrate a
              significance independent of the other offense, there exists a
              separate animus as to each offense sufficient to support
              separate convictions;

              Where the asportation or restraint of the victim subjects the
              victim to a substantial increase in risk of harm separate and
              apart from that involved in the underlying crime, there exists a
              separate animus as to each offense sufficient to support
              separate convictions.

These guidelines appear to remain valid in the wake of Johnson. State v. McCullough, 2011-

Ohio-992 at ¶ 20.      Additionally, the act of aggravated burglary in violation of R.C.

2911.11(A)(1) is not complete until the offender inflicts, attempts, or threatens physical harm

to another. State v. Seymore, 12th Dist. Nos. CA2011-07-131 and CA2011-07-143, 2012-

Ohio-3125, ¶ 24.

       {¶ 14} In this case, the acts of placing a plastic bag over the victim's head, striking her,

and attempting to bind her legs with duct tape completed the aggravated burglary and were

also elements of the kidnapping. Any actual restraint of the victim must have occurred over a

relatively short period of time because appellant's attempts to bind the victim's legs failed

when she clawed at his face, tried to fight him off, and bit him in the hand, which caused him

to flee. Accordingly, the victim was not subject to an additional substantial risk of harm due

to the crime of kidnapping. The kidnapping posed no significance independent of the

aggravated burglary. Consequently, in this particular instance, we find that the aggravated

burglary and kidnapping were committed with the same animus.

       {¶ 15} Under the facts and circumstances of this case, aggravated burglary and

kidnapping are allied offenses of similar import as they can be committed with the same

conduct and they were committed with the same animus. Accordingly, they must be merged



                                               -5-
                                                                                 Clermont CA2012-06-044

for sentencing.1 Appellant's assignment of error is sustained.

        {¶ 16} Insofar as the trial court failed to merge the offenses of aggravated burglary and

kidnapping at sentencing, the judgment of the trial court is reversed and this matter

remanded for further proceedings according to law and consistent with this opinion. Upon

remand, the state can elect which allied offense to pursue, which the trial court must accept

and merge the crimes for sentencing. State v. Whitfield, 124 Ohio St. 3d 319, 2010-Ohio-2, ¶

20, 24; State v. Weathers, 12th Dist. No. CA2011-01-013, 2011-Ohio-6793, ¶ 25.

        {¶ 17} Reversed only to the extent the sentence is vacated, and the matter remanded

for resentencing.


        PIPER and M. POWELL, JJ., concur.




1. Also under his first assignment of error appellant argues that the trial court abused its discretion by ordering
him to serve an aggregate 12-year prison term. However, because we find the offenses of aggravated burglary
and kidnapping allied offenses of similar import, appellant will only be sentenced as to one offense. Accordingly,
we need not address this argument.
                                                       -6-